Citation Nr: 1642347	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease.

2.  Entitlement to service connection for a right shoulder disability, to include degenerative joint disease.

3.  Entitlement to service connection for a left shoulder disability, other than the service-connected left shoulder injury, to include degenerative joint disease.

4.  Entitlement to service connection for left foot disability to include metatarsalgia (with orthotics), hallux valgus, degenerative arthritis and calcaneus stress fracture.

5.  Entitlement to an initial compensable rating for residuals of a left shoulder injury, to include degenerative joint disease.

6.  Entitlement to an initial rating in excess of 10 percent for post C6-7 anterior cervical discectomy and fusion with degenerative changes to include right arm numbness (cervical spine disability) prior to September 26, 2014, and in excess of 20 percent from that date.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to November 1979 and from December 1990 to June 2007; he also had Army National Guard service with periods of active duty training (ADT) from July 1974 to November 1974 and January 1985 to May 1985, and periods of unverified ADT and inactive duty training (IDT).

These matters are before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for a cervical spine disability with a 10 percent rating and for left shoulder disability with a 0 percent rating, both effective from July 1, 2007, and service connection was denied for left knee and bilateral shoulder degenerative joint disease (DJD), metatarsalgia (with orthotics) and obstructive sleep apnea.  In an interim November 2014 decision review officer (DRO) decision, service connection was granted for obstructive sleep apnea and metatarsalgia/hallux valgus of the right foot, which were full grants of the benefit sought for these claims, and they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  In addition, the November DRO decision increased the rating for cervical spine disability to 20 percent effective September 26, 2014.  As this was not a complete grant of the maximum benefits available, the claim remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for right and left shoulder disabilities, to include DJD; and an initial compensable evaluation for residuals of a left shoulder injury are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran has left knee DJD that is etiologically related to service.

2.  The Veteran's left foot disability to include metatarsalgia (with orthotics), hallux valgus, degenerative arthritis and calcaneus stress fracture had its onset in service.

3.  Prior to September 26, 2014, the Veteran's cervical spine disability was manifested by forward flexion no worse than 60 degrees and a combined range of motion of the cervical spine to 285 degrees, considering pain and other factors; incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown.

4.  From September 26, 2014, the Veteran's cervical spine disability was manifested by forward flexion no worse than 25 degrees and a combined range of motion of the cervical spine to 210 degrees, considering pain and other factors; incapacitating episodes due to IVDS have not been shown.






CONCLUSIONS OF LAW

1.  Service connection for left knee DJD is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Service connection for a left foot disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial rating in excess of 10 percent for cervical spine disability prior to September 26, 2014 and in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5245 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August 2008 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  In addition, as related to the claims of left knee DJD and left foot disability, the benefits sought with respect to those claims are being granted; and as such, there is no reason to belabor the impact of VCAA on those claims, and any notice defect or duty to assist omission is harmless.

Moreover, in a claim for increase, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA's duty to assist has been satisfied as to these matters.  The RO arranged for VA examinations in March 2009 and September 2014.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service or for aggravation of a pre-existing injury or disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a disability there must be evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For service connection purposes, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those who have served on active duty for training, as well as those who have served on inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Left Knee DJD

The record shows the Veteran received treatment for his left knee from private health care providers while serving on active duty.  Private treatment records dated in October and December 2006 show the Veteran was seen for a follow-up (initial injury occurred in May 2006) for bilateral chondromalacia patella.  Following examination, the private provider diagnosed bilateral chondromalacia patella.  At a December 2006 military retention examination the Veteran reported that he had arthritis, swollen or painful joints, and knee trouble; on clinical evaluation; however, his lower extremities were normal.  

The Veteran continued follow-up treatment with his private provider in January, February and March 2007 for bilateral chondromalacia patella.  The diagnoses were chondromalacia of the left knee persistent, and chondromalacia patella, bilaterally.  The March 2007 report revealed MRI [magnetic resonance imaging] results on the left knee, which show some degenerative changes of the medial meniscus, ligamentously intact.  The assessment was arthritic changes to the knee with some inflammation under the patella.  At the March 2007 military retirement examination, the Veteran reported he had arthritis, swollen or painful joints and knee trouble; on clinical examination, however, his lower extremities were reported to be normal.  A June 2007 internal medicine and sleep study report diagnosed DJD of the knees; there were no radiographs of record to support that diagnosis.

On March 2009 VA joints examination, the Veteran reported that he had been told he had arthritis of both knees.  He reported having an injection of the left knee.  He stated that normal standing and walking were okay on a level surface; the knee would give way at times when going up stairs or steps, (greater on the left than the right).  On physical examination, the left knee revealed +5 degrees of extension and flexion to 135 degrees.  There was no pain on motion and no additional limitation of motion after repetitive motion.  No swelling was noted.  There was negative patellar grind test.  No ligamentous instability was noted.  March 2009 x-rays show no acute fracture or subluxation; degenerative changes appear minimal.  There was no evidence of knee joint effusion bilaterally.  Patellae were well seated and trochlear grooves bilaterally.  The diagnosis was examination of left knee without objective evidence of impairment.

On September 2014 VA knee examination, the Veteran reported that he had left knee chondromalacia patella transiently on active duty in 2007; it resolved and there were no findings of left knee chondromalacia patella or other problems when examined by VA in 2009.  He stated that an MRI in 2010 showed a small meniscus tear but stated that at surgery he had 3 tears, a plica and chondromalacia.  He had left knee surgery in 2010 via arthroscopy by a private provider.  He denied any left knee swelling, redness, heat, clicking, locking, fracture, subluxation, dislocation, or other complaints.  Imaging studies of the knee show degenerative or traumatic arthritis of both knees.  There was no x-ray evidence of patellar subluxation.  X-rays of the knees showed slight narrowing of each medial compartment and slight spurring at the left patellofemoral joint.  The impression was minimal DJD.  The diagnoses were bilateral chondromalacia patella (2006), chondromalacia patella left knee (January 2007), left knee degenerative-type signal changes in posterior horn medial meniscus (not related to, precursor of, or same thing as DJD), horizontal tear of medial meniscus and intact anterior cruciate ligament left knee and left knee arthroscopy with partial medial meniscectomy, and chondroplasty medial femoral condyle, medial plica excision (2010).  The examiner opined that the left knee was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that the September 2006 inservice left knee radiograph report shows both knees were negative, and no left knee DJD was shown.  In October 2006 the Veteran had bilateral chondromalacia patella; and in December 2006 noted bilateral chondromalacia patella was improving.  

The Board finds that the evidence of record establishes that the Veteran currently has left knee DJD that is etiologically related to his military service.  This finding is supported by the March 2009 x-rays, which show he had minimal degenerative changes of the knee; and September 2014 x-rays of the knees, which show slight narrowing of each medial compartment and slight spurring at the left patellofemoral joint, with an impression of minimal DJD.  (See September 2014 VA examination report).  Treatment records generated during the Veteran's active duty service include a March 2007 MRI of the left knee showing some degenerative changes of the medial meniscus.  In addition, a private orthopedist during that same time provided an assessment that there were arthritic changes to the knee with some inflammation under the patella.  

The Board acknowledges that the September 2014 VA examiner provided a negative nexus opinion.  However, given the Veteran's competent and credible report of his symptoms, the private treatment records generated during service (that show degenerative changes of the left knee and radiographic findings of left knee DJD), and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left knee DJD is warranted.

Left Foot Disability

The Veteran's left foot disability includes metatarsalgia, hallux valgus, degenerative arthritis and calcaneus stress fracture.  X-rays of the feet in April 1999 (during active duty) show there was evidence of a small osteophyte arising from the inferior aspect of the left calcaneum.  An August 1999 service treatment record (STR) shows the Veteran presented with left heel pain that started the previous year with no direct trauma.  The assessment was infracalcaneal bursitis, left.  An October 1999 STR shows the Veteran reported left heel pain and when he tried to run on it -- it got worse.  The assessment was possible stress fracture of the left heel.  In March 2000 the Veteran was seen for follow-up on stress fracture of the left calcaneus.  He had been 6 weeks in a cast.  The assessment was healing calcaneal stress fracture.  A May 2006 STR notes that due to the diagnosis of metatarsalgia the Veteran could not run for 4 weeks.  May 2006 x-rays of the left foot reveal mild hallux valgus deformity and degenerative changes about the base of the great toe; otherwise he had a normal left foot.  A September 2006 private treatment report shows the Veteran reported pain on the inside of the left foot for about 6 weeks.  The assessment was metatarsalgia, arthritis.  An October 2006 private treatment report shows the Veteran had metatarsalgia of the 2nd of the right foot and posterior tibial tendonitis of the left.  At the December 2006 military retention examination the Veteran reported he had not had foot trouble; and on clinical evaluation, his feet were normal.  At the March 2007 military retirement examination, he reported he had foot trouble (plantar fasciitis); on clinical examination, however, his feet were reported as normal.

February 2009 x-rays of the left foot reveal no acute fracture, dislocation or soft tissue swelling.  No calcaneal spurs were seen.  The impression was no acute abnormality.  

On March 2009 VA joints examination, the Veteran reported that he has continued to have problems with the diagnosis of plantar fasciitis of the left foot.  He had been treated with orthotics, which had been helpful.  No other treatment was noted.  There were no functional limitations regarding standing or walking.  On physical examination of the feet he had grade 1 pes planus of the left foot.  There was no evidence of Achilles tendon spasm of displacement.  There was no pain with manipulation, or with motion, edema or any evidence of instability.  There was no abnormal weight-bearing noted.  He had tenderness to palpation on the plantar aspect of the left heel pad.  The diagnosis was plantar fasciitis of the left foot.

On September 2014 VA examination, the Veteran reported that he had bilateral foot pain with prolonged walking.  He stated he was seeing a private podiatrist.  In early 2000, at a private clinic, a plaster cast was placed on his left foot, locking the ankle in a dorsiflexed position for several weeks; he had custom orthotics that helped, and he used sole inserts.  He described pain on first arising or first walking after prolonged non-weight bearing; the pain was described as being on the sole of both heels.  He stated that the pain gradually decreased the more he walked and was gone in about a half hour of being up and around.  The examiner noted that the Veteran did not describe symptoms suggesting metatarsalgia and did not point to the metatarsophalangeal area of the 2nd through 4th metatarsals.  The examiner noted further that there was no left foot tenderness objectively or subjectively at or near the area where metatarsalgia would be found, nor did he indicate symptoms related to hallux valgus.  Imaging studies show degenerative or traumatic arthritis of the feet.  

The examiner noted that the Veteran had hallux valgus unilateral, right foot definitely and almost on the left foot.  There were no symptoms related to hallux valgus.  The examiner noted that the Veteran had hallux valgus diagnosed in the past, but did not have symptoms.  He also had degenerative joint changes of the great toe metatarsophalangeal joint bilaterally on some radiographs and not on others.  He had degenerative joint changes of the great toe diagnosed while in the military; and while he had no symptoms, radiographic findings were noted nonetheless.  The diagnoses were bilateral metatarsalgia (left diagnosed May 2006, currently resolved), bilateral hallux valgus (May 2006), bilateral plantar fasciitis (left 1999 intermittent currently resolved), bilateral degenerative arthritis (left May 2006) and left calcaneus stress fracture, resolved (diagnosed 1999).  The examiner opined that a left metatarsalgia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that the Veteran did not have findings of left metatarsalgia, on VA examination in 2009.

The Board finds that the evidence of record establishes that the Veteran has a left foot disability etiologically related to his military service.  The September 2014 VA examiner found the Veteran had degenerative joint changes of the great toe metatarsophalangeal joint bilaterally on radiographs, and it was diagnosed while he was in the military.  Other diagnoses by the September 2014 examiner, such as bilateral hallux valgus had its origin during active duty.  Bilateral metatarsalgia and left calcaneus stress fracture, although both are currently resolved, originated in service.  (See September 2014 VA examination report).  

The Board acknowledges that the September 2014 VA examiner provided a negative nexus opinion specifically for left metatarsalgia.  However, given the radiographic findings of degenerative joint changes of the great toe and hallux valgus, bilaterally, and absent a negative nexus opinion regarding those diagnoses, the Board finds that service connection for left foot disability is warranted.  

The Board notes that service connection for right foot metatarsalgia/hallux valgus was granted in a November 2014 rating decision.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in instances where the disability rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration and staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (Zero Percent Evaluations).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.





Cervical Spine Disability

The Veteran seeks an initial rating in excess of 10 percent prior to September 26, 2014 for cervical spine disability and in excess of 20 from that date.  His cervical spine disability is currently rated under 38 C.F.R. § 4.71a, Codes 5010, 5243.

Under Code 5010, traumatic arthritis is to be rated under Code 5003, which provides that arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved, unless the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine to greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5237.

Following the rating criteria, Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.

Following the rating criteria, Note 1 provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS, which requires bed rest prescribed by a physician and treatment by a physician.

An MRI of the cervical spine (September 1999) showed findings of degenerative changes at multiple levels, particularly at C3-4 and C6-7 including posteriorly directed osteophyte formation with intervening disc bulge.  The spinal alignment was normal.  The vertebral bodies and intervertebral disc spaces were normal in height and spinal intensity with the exception of C4-C5 and C5-6, which demonstrate posterior disc-osteophyte complexes, without significant canal stenosis.  There was no significant disc herniation.  The impression was degenerative disc-osteophyte complexes at C3-4, C4-5 and C5-6, C6-7.  Otherwise, normal MRI of the cervical spine.

On March 2009 VA joints examination, the Veteran reported that he jammed the top of his head against a closed tank hatch in 1998 and eventually had an anterior cervical diskectomy and fusion of C6-7 in November 1999.  He reported that he still had pain at the posterior base of the neck which radiated into the left shoulder blade region.  He had increased neck pain with prolonged standing or driving.  No flare-ups were reported and no prescribed bedrest within the past year.  On physical examination he walked with a normal gait pattern with no assistive devices.  There was a well-healed surgical scar anteriorly at the lower aspect of the neck.  On range of motion testing, flexion and right and left lateral rotation were to 60 degrees; extension and right and left lateral flexion were to 35 degrees.  There was pain on motion at the endpoint of cervical extension accompanied by grimacing.  There was no other objective evidence of pain on motion.  There was no additional limitation of motion after repetitive motion.  There was no evidence of tenderness or spasm.  February/March 2009 x-rays of the cervical spine revealed anterior fusion of C6-7.  There was minimal bulge with calcium bridging posterior to C6-7.  There is narrowing of all of the disc spaces.  No other posterior osteophytes were identified.  Anterior osteophytes were present at C5-6 and C7-T1.  There was no acute fracture or dislocation detected.  Prevertebral soft tissue was unremarkable.  A small moderate calculus present in the left carotid system.  The impression was no acute abnormality.  The diagnosis was status post C6-7 anterior cervical diskectomy and fusion with degenerative changes.  The examiner noted that regarding the DeLuca provisions, there was no additional limitation of motion after three repetitive motions.  There were no reported flare-ups.  Regarding functional status, the Veteran is independent in his activities of daily living and gainfully employed as a school teacher.

On September 2014 VA cervical spine examination, the Veteran reported he had cervical surgery in November 1999 for C6-C7 anterior cervical discectomy and fusion with degenerative changes and since 2009 he has developed numbness and tingling and weakness in the right upper extremity and has had increased neck pain more on the left side of the lower neck (pointed to the lower neck left and right and the proximal muscles of the trapezius at the shoulder level) but radiating to both shoulder areas.  He denied bowel or bladder incontinence.  He stated the duration of pain in the neck was "24/7" and the severity over the last 6 months is at worst 7/10, occurring about 2 to 3 times a week; more often the pain is less severe.  He stated it was hard to give specific actions that make pain worse.  Pain was worse when he stood up and moved while working on his personal computer at a desk.  On range of motion testing, forward flexion was to 25 degrees, there was no objective evidence of painful motion; extension was to 45 degrees or greater, with no objective evidence of painful motion; right and left lateral flexion was to 25 degrees with objective evidence of painful motion at 25 degrees; right lateral rotation was to 45 degrees with objective evidence of painful motion at 45 degrees; left lateral rotation was to 45 degrees with no objective evidence of painful motion.  

There was no change in range of motion measurements after repetitive use testing.  There was no additional limitation in range of motion of the cervical spine/neck following repetitive-use testing.  He did have functional loss or functional impairment after repetitive use manifests by less movement than normal, and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of the cervical spine/neck.  He did not have muscle spasm or guarding of the cervical spine resulting in or not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5.  There was no muscle atrophy.  He had a normal sensory examination, except the right hand/fingers (C6-8) were decreased.  There was no ankylosis of the spine.  He did not have any other neurologic abnormalities related to a cervical spine disability (such as bowel or bladder problems due to cervical myelopathy.  He had IVDS of the cervical spine.  However, he had not had any incapacitating episodes over the past 12 months due to IVDS.  He did not use any assistive devices as a normal mode of locomotion.  Due to the cervical spine/neck disability there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  He had a well-healed anterior cervical scar from surgery that was difficult to see.  The scar was not painful or unstable, or with a total area greater than 39 square cm (6 square inches).  Imaging studies of the cervical spine revealed arthritis (DJD).  On neurology examination temperature and pin prick sensation were decreased in right C6 distribution; mild incomplete sensory loss right C6 due to cervical radiculopathy; has no findings of cervical myelopathy.  The diagnoses were degeneration of cervical intervertebral disc, cervical spondylosis, anterior cervical discectomy and fusion and partial C6 dermatomal sensory decrement on the right.  The Veteran's cervical spine/neck disability does impact his ability to work in that he is an ROTC teacher.  He stated that he has neck pain with prolonged typing.  He had not missed work in the last year due to his neck disability.  He was able to perform all activities of daily living without assistance.  It was recommended that he use proper carrying and lifting practices.  He should stretch before heavy work, carrying, or working in odd positions, including neck stretches before sitting and periodically with sitting and/or typing.

The Board finds that, for the period prior to September 26, 2014, the criteria for the next higher (20 percent) rating have not been met.  The Board also finds that for the period from September 26, 2014, the criteria for the next higher (30 percent) rating have not been met.  Prior to September 26, 2014, at worst, forward flexion of the cervical spine was limited to 60 degrees and combined range of motion was limited to 285 degrees even considering pain and other factors.  This is shown by the March 2009 VA examination report.  For the period from September 26, 2014, at worst, forward flexion of the cervical spine was limited to 25 degrees and combined range of motion was limited to 210 degrees even considering pain and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Additionally, neither of the examination reports show that cervical spine disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis, or favorable ankylosis of the entire cervical spine such as to warrant the next higher rating during the periods under consideration.  This is shown by the September 2014 VA examination report.  Therefore, for the period prior to September 26, 2014 the next higher rating of 20 percent for cervical spine disability under Code 5237 is not warranted; and likewise for the period from September 26, 2014 a rating increase to 30 percent for cervical spine disability is not warranted under Code 5237.

The March 2009 VA examiner noted the Veteran had increased neck pain with prolonged standing or driving.  There was no additional limitation of motion after repetitive motion.  The Board considered the range of motion to the point pain was objectively shown and reported by the examiner, which is still contemplated by the 10 percent rating already assigned.  The September 2014 VA examiner noted the Veteran had cervical spine/neck pain when he stands up and moves when he was working at a desk on his personal computer.  He also reported having less movement than normal and pain on movement.   The Board considered the range of motion to the point pain was objectively shown and reported by the examiner, which is still contemplated by the 20 percent rating assigned.  With further regard to the DeLuca provisions, both examiners noted essentially that there was no additional limitation of motion of the cervical spine following repetitive-use testing.  In March 2009 no flare-ups were reported.  The Veteran was independent in his activities of daily living and gainfully employed as a school teacher.

The September 2014 VA examiner also noted that DeLuca and Mitchell provisions could not be clearly delineated because during a flare-up, the individual could have limitations in range of motion, endurance, joint function, and amount of pain in functional capacity.  However, fatigue, weakness, lack of endurance, lack of coordination and pain on repeated use did not limit functional ability during any portion of the examination.  It is not possible to give any comment other than speculation as to any limitation when the examinee is not present for evaluation (during flare-ups), and statements proffered by the Veteran are entirely subjective.  Thus, a higher (20 percent) rating prior to September 26, 2014 and a higher (30 percent) rating from September 2014 based upon pain and additional functional impairment would not be warranted.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Code 5201; DeLuca, 8 Vet. App. 202.

Alternatively, in the absence of evidence indicating bed rest prescribed by a physician and treatment by a physician at any time during the periods under consideration, a higher rating (20 percent for the period prior to September 26, 2014 and 30 percent from September 26, 2014), is not warranted on the basis of IVDS.

The Board notes that the Veteran has a separate rating for cervical radiculopathy of the right upper extremity associated with the service-connected cervical spine disability.  The Board has considered whether the evidence supports a separate rating for objective neurologic abnormalities for the left upper extremity.  During the September 2014 VA examination, the Veteran reported increased neck pain on the left side of the lower neck and radiation to both shoulder areas.  Based on the evidence of record, a separate rating for neurologic manifestations on the left side is not warranted.  The Veteran is competent to report pain that radiates into his shoulder and neck, which are within the realm of his personal experience.  See 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, radiculopathy is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose radiculopathy or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to radiculopathy consists of the March 2009 and September 2014 VA medical examination reports.  The March 2009 examination report is silent for any mention of radicular symptoms and the September 2014 examination report notes the Veteran did not have any other neurologic abnormalities related to a cervical spine disability.  He denied bowel or bladder incontinence.  Such reports are the most probative evidence on this matter.  Accordingly, a separate rating for neurological abnormalities on the left is not warranted.

Other Considerations

The Board has considered whether this matter warrants referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), when considering whether referral for extraschedular consideration is warranted it must first be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If so, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Here, the symptoms and impairment resulting from the Veteran's cervical spine disability (of itself painful, but not limiting to a degree compensable above 10 percent prior to September 26, 2014 and above 20 percent from September 26, 2014) fall squarely within the criteria for the schedular ratings assigned.  The record does not reflect or suggest any symptoms or impairment of the disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. §  3.321(b); Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

The VA examination reports indicated that the Veteran is employed full time as a teacher.  The March 2009 VA examination report noted the Veteran was independent in his activities of daily living and was gainfully employed as a school teacher.  It was noted in the September 2014 VA examination report that his left shoulder disability impacts his ability to work in that he is an ROTC teacher and experiences neck pain with prolonged typing.  He had not missed work in the last year due to his neck disability.  Most of the disabilities did not have any impact on occupational functioning; the left shoulder and neck disabilities had a relatively limited impact, and the report indicated that he was independent in his activities of daily living and was gainfully employed.  The evidence therefore does not reflect that the Veteran's service-connected disabilities either by themselves or collectively caused marked interference with employment, i.e., beyond that contemplated by the combined 80 percent rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  This evidence also reflects that the issue of entitlement to a total disability rating based on individual unemployability [TDIU] has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).




ORDER

Service connection for left knee degenerative joint disease is granted.

Service connection for a left foot disability is granted.

An initial rating in excess of 10 percent for cervical spine disability prior to September 26, 2014 and in excess of 20 percent from that date is denied.


REMAND

The record indicates that the Veteran has unverified ADT and IDT Army National Guard service.  His DD-214's and NGB Form 22 of record shows he had periods of duty in the Army National Guard until June 2007.  These records, however, do not include a breakdown of the periods of ADT or IDT, which is necessary in this instance for deciding the claim of service connection for right and left shoulder degenerative joint disease.  On remand, the AOJ should request official records which include a breakdown of all periods of active duty, ADT and IDT from National Personnel Records Center (NPRC), the service department, the Mississippi Army National Guard, or from any other appropriate source as necessary to obtain complete records.  See 38 U.S.C.A. § 5103A (a),(c).  

The Board would further point out that a determination on the claim for service connection for left shoulder degenerative joint disease could affect the separately appealed claim for residuals of a left shoulder injury, in view of 38 C.F.R. § 4.14.  This rating claim must therefore be deferred until the requested action is taken.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request official records which include a breakdown of any periods of active duty, ADT and IDT (specifically note which dates corresponds to active duty, ADT and IDT) from the NPRC, the service department, the Mississippi Army National Guard, or from any other appropriate source as necessary to obtain complete records.  These records should be associated with the Veteran's record.  If there are no additional service personnel records, documentation used in making those determinations should be set forth in the Veteran's record.

2.  The AOJ should also secure all available National Guard service treatment records pertaining to such service that are not already of record.

3.  The AOJ should review the record and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the issues of entitlement to service connection for right and left shoulder disabilities, to include DJD; and an initial compensable evaluation for residuals of a left shoulder injury should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


